—In an action to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Queens County (Lonschein, J.), dated June 25, 1998, which granted the defendant’s motion to quash subpoenas served on the defendant’s expert witnesses.
Ordered that the order is affirmed, with costs.
The Supreme Court did not err in quashing the subpoenas served on the defendant’s expert witnesses, as the plaintiff failed to demonstrate that “special circumstances” existed warranting the depositions of the defendant’s experts (see, CPLR 3101 [d] [1] [iii]; 232 Broadway Corp. v New York Prop. Ins. *469Underwriting Assn., 171 AD2d 861). S. Miller, J. P., Sullivan, Friedmann, Luciano and Feuerstein, JJ., concur.